DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
Claim 62 is added; claims 15, 17, 21 – 26 and 62 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 62 is drawn to a method for reducing a negative effect of necrotic enteritis in a subject, wherein the negative effect is “intestinal lesion development, increased mortality, decreased body weight gain or increased feed conversion ratio (FCR)”.  The specification as originally filed does not describe or define “negative effects” to include the recited elements.  Rather the specification describes methods for improving FCR, reducing feed conversion ratio (p.40), improving weight gain (p.1-3), improving or reducing mortality (p.3, 50), and reducing necrotic enteritis lesion scores (p.3, 23).  While it is appreciated that these elements are similar to those recited in the claim, they are not of the same scope and definition.  Moreover, the specification as originally filed fails to describe methods for reducing “intestinal lesion development”, “increased mortality”, “decreased body weight gain” or “increased feed conversion ratio”.
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15, 17, 21 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the phrase “negative effects” is not adequately defined by the claim language or specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 15, 17, 21 – 26 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rehberger et al. (US 2009/0280090, IDS 01.25.2019, A4), Barendse et al. (US 6500426) and Bedford et al. (US 6562340); in view of Skinner et al. (2010).

Barendse teaches administering pig and poultry (col.9 line 9-20) animal feed compositions, the compositions comprising 6-phytase in combination with protease (abstract, col.7 line 1-25), wherein the phytase is present at 5000 – 10,000FTU/g feed (col.7 line 30-35) and derived from Aspergillus (examples).  
Bedford teaches administering pig and poultry (col.11 line 25-31) animal feed compositions (abstract, col.1 line 5-10) comprising a protease such as subtilisin (col.9 line 33-47) in combination with phytase (col.8 line 16-19), wherein the composition improves feed conversion (abstract), or reduces a negative effect of necrotic enteritis.  
The references do not teach the methods wherein the each of the components are administered together in a single composition.  However, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients for their known and common use in pig and poultry animal food compositions and with a reasonable expectation for successful administering the composition to pigs and poultry.  
Although the combined references do not teach the components are effective to reduce negative effects of necrotic enteritis in poultry such effects would naturally occur from administering the composition obtained from the combined teachings of the cited art.  Further, Rehberger teaches that administering the instant bacteria is effective to treat and prevent 
Absent evidence of an unexpected result, benefit or advantage, the claims are rendered prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 15, 17, 21 – 26 and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 – 18 of copending Application No. 15/773 363 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are all obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant states that all previous arguments made of record are reiterated without specifically restating any particular argument.  Applicant additionally argues the claimed method demonstrates unexpected results in that the claimed effects of necrotic enteritis are synergistic in nature as shown in figures 1 – 5, which is not predicted by the prior art.  Specifically, the combination of EnvivoPro, phytase and protease.
Regarding previous arguments made of record, examiner replies to those arguments that have been previously made of record are reiterated by incorporation herein.
Regarding the argued unexpected results, it is noted that the claims are not limited to the composition demonstrating the argued results, but rather are drawn to any Bacillus species.  As such, the argument and evidence is not commensurate in scope with the claimed invention.  
It is iterated that Rehberger teaches administering the claimed bacteria for treating and preventing enteric infections caused by C. perfringens (abstract, p.1), which encompasses reducing “negative effects” of necrotic enteritis.  While the reference does not teach the subject is poultry, the prior art recognizes that pigs and poultry are commonly fed the same feed 
For these reasons, the claim remain rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699